UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
RODNEY BRADSHAW,                    )
                                    )
              Plaintiff,            )
                                    )
        v.                          )                  Civil Action No. 04-1422 (PLF)
                                    )
SONNY PERDUE, Secretary, United     )
States Department of Agriculture,   )
                                    )
              Defendant.            )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               This matter is before the Court on Defendant’s Motion to Bifurcate Trial [Dkt.

No. 190]. Upon careful consideration of the motion, plaintiff’s opposition, and defendant’s

reply, the Court will deny the motion to bifurcate and proceed to trial simultaneously on the

issues of liability and damages.

               The trial in this case is scheduled to take place before the Court without a jury

beginning on January 29, 2018. The parties have assured the Court that it will take no more than

three days to try. Defendant now argues that the Court and the parties should spend two days

trying the liability phase alone and return at some later date for a separate one-day trial on

damages. Defendant maintains that this would both conserve the resources of the parties, who

will incur the costs of presenting expert witnesses on the issue of damages, and serve the

interests of judicial economy. Had plaintiff made this argument with respect to the cost of

experts, the Court might have more sympathy. Considering the circumstances presented here,

however, it is in no one’s interest to prolong the resolution of this case. Plaintiff originally filed
this civil action – now finally set for trial in January 2018 – in 2004. Plaintiff wants to proceed

even though he, too, will have to call an expert witness.

               The Court concludes that bifurcating a three-day bench trial into two shorter

trials, and the delay bifurcation would entail, is not warranted. It surely is not conducive to

expedition and economy. See FED. R. CIV. P. 42(b). The case is not complicated, and the trial

will be short. It is time for the resolution of this matter. See Kakeh v. United Planning Org.,

Inc., 587 F. Supp. 2d 125, 131 (D.D.C. 2008); Pearce v. Bell, No. 86-0008, 1988 WL 57261, at

*1 (D.D.C. May 18, 1988). For these reasons, it is hereby

               ORDERED that Defendant’s Motion to Bifurcate Trial [Dkt. No. 190] is

DENIED.

               SO ORDERED.




                                                              _________/s/______________
                                                              PAUL L. FRIEDMAN
                                                              United States District Judge
DATE: December 12, 2017




                                                  2